Judgment unanimously affirmed. Memorandum: The issues raised by defendant on this appeal were previously resolved on the appeal of a codefendant (see, People v Rogers, 152 AD2d 947, lv denied 74 NY2d 851). We add only that the hearsay statements of a codefendant were admissible at the suppression hearing (CPL 710.60 [4]; People v Gonzalez, 68 NY2d 950, 951). (Appeal from judgment of Onondaga County Court, Burke, J. — burglary, third degree.) Present — Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.